Exhibit 10.1

June 22, 2007
EXECUTION  COPY

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

----------------------------------------------------------------------------------

x

 

 

 

CENTRAL LABORERS’ PENSION FUND,

)

 

 

 

 

)

 

 

 

Plaintiff,

)

 

 

 

 

)

 

 

 

v.

)

 

 

 

 

)

 

 

 

SIRVA, INC., BRIAN P. KELLEY,

)

 

 

 

JOAN E. RYAN, JAMES W. ROGERS,

)

 

 

 

RICHARD J. SCHNALL, CARL T. STOCKER,

)

No. 04 C-7644

 

 

CREDIT SUISSE FIRST BOSTON LLC,

)

Judge Ronald A. Guzmán

 

 

GOLDMAN, SACHS & CO.,

)

 

 

 

DEUTSCHE BANK SECURITIES INC.,

)

 

 

 

CITIGROUP GLOBAL MARKETS INC.,

)

 

 

 

J.P. MORGAN SECURITIES INC.,

)

 

 

 

BANC OF AMERICA SECURITIES LLC,

)

 

 

 

MORGAN STANLEY & CO., INCORPORATED,

)

 

 

 

PRICEWATERHOUSECOOPERS LLP, and

)

 

 

 

CLAYTON DUBILIER & RICE, INC.

)

 

 

 

 

)

 

 

 

Defendants.

)

 

 

 

----------------------------------------------------------------------------------

x

 

 

 

 

SETTLEMENT AGREEMENT

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

I.

 

INTRODUCTION AND DEFINITIONS

 

4

A.

 

Procedural History

 

4

B.

 

Settlement Discussions and Discovery

 

7

C.

 

Settlement Considerations

 

8

D.

 

Definitions

 

9

II.

 

PAYMENTS PURSUANT TO THE SETTLEMENT

 

20

A.

 

The Cash Settlement Fund

 

20

B.

 

The Escrow Agent

 

23

C.

 

Plan of Allocation

 

24

D.

 

Governance Improvements/Initiatives

 

26

III.

 

SUBMISSION OF CLAIMS

 

28

A.

 

Proof of Claim

 

28

IV.

 

NOTICE TO THE SETTLEMENT CLASS

 

30

A.

 

Mailing of the Notice

 

30

B.

 

Summary Notice

 

31

C.

 

Class Action Fairness Act Notices

 

31

V.

 

RETENTION OF ADMINISTRATOR

 

32

VI.

 

REQUESTS FOR EXCLUSION

 

33

VII.

 

OBJECTIONS TO SETTLEMENT

 

33

VIII.

 

RELEASE AND WAIVER, AND ORDER OF DISMISSAL

 

34

IX.

 

ATTORNEYS’ FEES AND EXPENSES

 

39

X.

 

PRELIMINARY APPROVAL ORDER

 

40

XI.

 

FINAL APPROVAL AND FINAL JUDGMENT

 

41

XII.

 

MODIFICATION OR TERMINATION OF THIS AGREEMENT

 

41

XIII.

 

GENERAL MATTERS AND RESERVATIONS

 

44

 


--------------------------------------------------------------------------------


 

This settlement agreement is entered into by Central Laborers’ Pension Fund
(“Lead Plaintiff,” individually and in its representative capacity on behalf of
a Settlement Class (as defined herein)) and defendants SIRVA, Inc. (“SIRVA”);
Brian P. Kelley, Joan E. Ryan, James W. Rogers, Richard J. Schnall, and Carl T.
Stocker (collectively, the “Individual Defendants”); Credit Suisse First Boston
LLC (currently known as Credit Suisse Securities (USA) LLC), Goldman, Sachs &
Co., Deutsche Bank Securities Inc., Citigroup Global Markets Inc., J.P. Morgan
Securities Inc., Banc of America Securities LLC, and Morgan Stanley & Co.
Incorporated (collectively, the “Underwriter Defendants”); SIRVA’s outside
auditor, PricewaterhouseCoopers LLP (“PwC”); and a private equity sponsor,
Clayton, Dubilier & Rice, Inc. (“CD&R”) (all defendants together being referred
to herein as the “Defendants,” and Lead Plaintiff and Defendants together being
referred to herein as the “Parties”);

WHEREAS, a putative class action lawsuit was filed against SIRVA, the Individual
Defendants, the Underwriter Defendants, PwC, and CD&R, alleging federal
securities law violations on behalf of a class of SIRVA securities purchasers;

WHEREAS, Lead Plaintiff and Defendants jointly retained Antonio Piazza of
Gregorio, Haldeman, Piazza, Rotman & Frank (the “Mediator”) to mediate their
disputes and, with the Mediator’s assistance, reached a tentative agreement on
April 14-15, 2007 on terms for the settlement of this case;

WHEREAS, since reaching the aforementioned tentative agreement, Lead Plaintiff
and Defendants have engaged in good-faith efforts to complete the negotiation

3


--------------------------------------------------------------------------------


of the terms of settlement, and have reached a definitive settlement, the terms
of which are set forth herein; and

WHEREAS, the settlement of this Action agreed to by Lead Plaintiff and
Defendants is subject to approval of the Court pursuant to Rule 23(e) of the
Federal Rules of Civil Procedure;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the Parties,
through their duly authorized counsel, that this Action and the matters raised
by it hereby will be settled, compromised and dismissed on the merits and with
prejudice, on the terms and conditions set forth in this Settlement Agreement
and the Release set forth herein, subject to the approval of the Court.


I.      INTRODUCTION AND DEFINITIONS


A.            PROCEDURAL HISTORY

1.                             In November 2004, shareholders filed two putative
class actions against SIRVA and certain of its current and former officers and
directors, alleging federal securities law violations:  Central Laborers’
Pension Fund v. SIRVA, Inc., et al., No. 04 C 7644 (the “Central Laborers’
case”), and Hiatt v. SIRVA, Inc., et al., No. 04 C 7532 (the “Hiatt case”).

2.                             On January 25, 2005, plaintiffs in the Hiatt case
(the only case then alleging claims under the Securities Act of 1933)
voluntarily dismissed their complaint.

3.                             Plaintiff Richard Bassin, represented by Lerach
Coughlin Stoia Geller Rudman & Robbins LLP, filed a complaint on February 17,
2005 against SIRVA and certain of its directors and officers in the Circuit
Court for St. Clair County, Illinois,

4


--------------------------------------------------------------------------------


alleging violations of Sections 11 and 15 of the Securities Act of 1933.  Bassin
v. SIRVA, Inc., et al., No. 05 L 120 (the “Bassin case”).  On April 28, 2005,
all defendants in the Bassin case filed a joint removal petition in the United
States District Court for the Southern District of Illinois under the Securities
Law Uniform Standards Act (“SLUSA”), 15 U.S.C. § 77v(a).  Bassin v. SIRVA, Inc.,
et al., No. 05-314-GPM.  Following a motion to transfer the Bassin case to the
Northern District of Illinois, that case was consolidated for all purposes with
the Central Laborers’ case.

4.                             On May 13, 2005, the plaintiff in the Central
Laborers’ case filed a “corrected” complaint alleging, in addition to the
previous claims under Section 10 of the Securities Exchange Act of 1934,
violations of Sections 11, 12(a)(2) and 15 of the 1933 Act in connection with
SIRVA’s initial public offering (“IPO”) and secondary public offering (“SPO”) of
SIRVA common stock.

5.                             In an order entered on March 29, 2005, this
Court:

a.                             appointed Central Laborers’ Pension Fund as the
lead plaintiff in the Action; and

b.                             approved Lead Plaintiff’s selection of Milberg
Weiss Bershad & Schulman LLP, later succeeded by Saxena White P.A., as Lead
Counsel.

6.                             On or about October 19, 2005, Lead Plaintiff
filed a Corrected Amended Class Action Complaint (the “First Amended Complaint”)
against SIRVA, the Individual Defendants, the Underwriter Defendants, PwC, and
CD&R.

7.                             The First Amended Complaint asserts claims based
on Sections 10(b), 20(a) and 20A of the Securities Exchange Act of 1934, and
S.E.C. Rule 10b-5, as

5


--------------------------------------------------------------------------------


well as on Sections 11, 12(a)(2) and 15 of the Securities Act of 1933.  It
asserts claims on behalf of a proposed class of all persons and entities (with
the exception of the Defendants and certain related persons and entities) who
purchased SIRVA stock between November 25, 2003 and January 31, 2005.

8.                             On January 3, 2006, the Defendants filed motions
to dismiss the First Amended Complaint.

9.                             In an order entered September 22, 2006, the Court
granted Defendants’ motions to dismiss in part and denied them in part.  The
Court dismissed all claims relating to alleged manipulation of SIRVA’s insurance
reserves, certain claims relating to SIRVA’s European Operations division and to
accounting errors, and claims brought under Section 12(a)(2) of the 1933 Act
against SIRVA and the Underwriter Defendants.

10.                           On October 23, 2006, Lead Plaintiff filed a Second
Amended Complaint in which it endeavored to particularize claims that the Court
had dismissed without prejudice in its order of September 22 and that related to
alleged manipulation of SIRVA’s insurance reserves.

11.                           On November 14, 2006, SIRVA, the Individual
Defendants, and CD&R answered the Second Amended Complaint.  In their respective
answers, SIRVA, the Individual Defendants, and CD&R denied that they had engaged
in any wrongdoing and asserted numerous affirmative defenses.

6


--------------------------------------------------------------------------------


12.                           On November 15, 2006, SIRVA, the Individual
Defendants and CD&R again moved to dismiss the claims relating to alleged
manipulation of SIRVA’s insurance reserves.  Those motions are pending.

13.                           On November 17, 2006, PwC answered the Second
Amended Complaint.  In its answer, PwC denied that it had engaged in any
wrongdoing and asserted numerous affirmative defenses.

14.                           On November 20, 2006, the Underwriter Defendants
answered the Second Amended Complaint.  In their answer, the Underwriter
Defendants denied that they had engaged in any wrongdoing, denied that they had
violated Section 11 of the 1933 Act, and denied that the Second Amended
Complaint set forth a valid claim against them.  The Underwriter Defendants also
asserted numerous affirmative defenses, including the defense of due diligence.

15.                           By an order dated January 30, 2007, the Court
lifted the PSLRA stay on discovery and permitted full merits discovery to
proceed on all allegations in the Second Amended Complaint.

16.                           Following the lifting of the PSLRA stay on
discovery, Defendants produced more than 2.5 million pages of documents to Lead
Plaintiff.


B.            SETTLEMENT DISCUSSIONS AND DISCOVERY

1.                             On March 19, 2007, Lead Plaintiff and Defendants
jointly requested that the Court grant a temporary stay of the Action so that
the Parties, through a mediator, could determine whether a settlement could be
reached.  The Court granted that request.

7


--------------------------------------------------------------------------------


2.                             On April 14-15, 2007, the Mediator held a
mediation session in San Francisco, California, with representatives of Lead
Plaintiff, each of the Defendants (except Ryan), and defendant SIRVA’s directors
and officers liability insurance carriers.

3.                             Prior to the mediation session, Lead Plaintiff
had been advised by various consultants and experts, had received—and was in the
process of reviewing—over 2.5 million pages of documents produced by the
Defendants in discovery, and had conducted approximately 120 interviews of 83
individuals concerning the matters at issue in this Action.


C.            SETTLEMENT CONSIDERATIONS

1.                             Based upon their investigation and evaluation of
the facts and law relating to the claims alleged in the Complaint, Lead
Plaintiff and Lead Counsel (both of which have extensive experience in
securities class action litigation) have agreed to settle the Action pursuant to
the terms of this Settlement Agreement after considering, among other things,
(i) the substantial benefits to Settlement Class Members under the terms of the
Settlement Agreement; (ii) the attendant risks of litigation, especially in
complex actions such as this, as well as the difficulties and delays inherent in
such litigation; (iii) the desirability of consummating this Settlement
Agreement promptly in order to provide effective relief to Settlement Class
Members; and (iv) their belief, supported by discovery, that the settlement is
fair, reasonable and adequate, and in the best interests of Settlement Class
Members.

2.                             The Defendants expressly deny the wrongdoing
alleged in all of the Complaints filed in this Action and do not concede any
wrongdoing or liability in

8


--------------------------------------------------------------------------------


connection with any facts or claims that have been or could have been alleged
against them in the Action, but consider it desirable for the Action to be
settled and dismissed because the proposed settlement will (i) bring to an end
the substantial expense, burdens and uncertainties associated with continued
litigation of the claims made by Lead Plaintiff; (ii) finally put to rest those
claims and the underlying matters; and (iii) confer substantial benefits upon
each defendant including, without limitation, the avoidance of further expense
and disruption of the management and operation of the corporate defendants’
businesses due to the pendency and defense of the Action.


D.            DEFINITIONS

1.                             As used in this Settlement Agreement, the
following terms have the following meanings:

a.                             “Action” means the case captioned Central
Laborers’ Pension Fund v. SIRVA, Inc., et al., No. 04 C-7644, in the United
States District Court for the Northern District of Illinois, Eastern Division,
together with all cases consolidated therewith as of the Final Settlement Date.

b.                             “Administrator” means the third-party agent or
administrator whom the Court shall appoint in the Preliminary Approval Order to
implement the Notice, Summary Notice, claims process, administration, and
distribution of the Net Cash Settlement Fund, in accordance with the terms of
this Settlement Agreement.

c.                             “Affiliate” means an affiliate of, or a person
affiliated with, a specific person, and is a person that directly or indirectly
through one or more

9


--------------------------------------------------------------------------------


intermediaries, controls, or is controlled by, or is under common control with,
the person specified.

d.                             “Attorneys’ Fees and Expenses Award” means such
amounts as may be awarded to Lead Counsel from the Cash Settlement Fund, as
provided for in Section IX below, for (1) an award of attorneys’ fees not to
exceed one-third (33.33%) of the Cash Settlement Payment; (2) reimbursement of
reasonable expenses and costs incurred in connection with prosecuting the
Action; and (3) any interest on such attorneys’ fees, costs and expenses at the
same rate and for the same periods as earned by the Cash Settlement Fund.

e.                             “Attorneys’ Fees and Expenses Order” means the
order to be entered by the Court concerning the Attorneys’ Fees and Expenses
Award, as provided for in Section IX .B below.

f.                              “Authorized Claimant” means a Settlement Class
Member (or the representative of such Settlement Class Member including, without
limitation, agents, administrators, executors, heirs, successors, Affiliates,
and assigns) who submits a timely and valid Proof of Claim under the procedures
set out in this Settlement Agreement.

g.                             “Cash Settlement Fund” means the fund consisting
of the Cash Settlement Payment.

h.                             “Cash Settlement Fund Account” means an
interest-bearing account under the control of Lead Counsel into which the Cash
Settlement Payment shall be paid, which account shall be maintained as a
Qualified Settlement Fund.

 

10


--------------------------------------------------------------------------------


 

i.                              “Cash Settlement Payment” means fifty-three
million, three hundred thousand dollars ($53,300,000), which amount shall be
paid by or on behalf of certain Defendants, pursuant to Section II.A below.

j.                              “Claim” means any and all actions, causes of
action, proceedings, adjustments, executions, offsets, contracts, judgments,
obligations, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, variances, covenants, trespasses, damages, demands (whether
written or oral), agreements, promises, liabilities, controversies, costs,
expenses, attorneys’ fees and losses whatsoever, whether in law, in admiralty or
in equity and whether based on any federal law, state law, foreign law or common
law right of action or otherwise, foreseen or unforeseen, matured or unmatured,
known or unknown, suspected or unsuspected, hidden or concealed, accrued or not
accrued.

k.                             “Company” means SIRVA.

l.                              “Complaint” means the Second Amended Complaint
filed by Lead Plaintiff on October 23, 2006.

m.                            “Court” means the United States District Court for
the Northern District of Illinois.

n.                             “Distribution Order” means an order issued by the
Court approving any additional fees and expenses to be paid from the Cash
Settlement Fund Account, evaluating the Administrator’s determinations and
recommendations concerning the acceptance or rejection of all submitted Proofs
of Claim, resolving any outstanding disputes regarding submitted Proofs of
Claim, and directing Lead Counsel

11


--------------------------------------------------------------------------------


and/or the Administrator to distribute the Net Cash Settlement Fund to all
Authorized Claimants.  The motion for a Distribution Order shall be filed by
Lead Counsel, with notice to Defendants and after the Final Settlement Date,
after the Administrator has processed and evaluated all duly submitted Proofs of
Claim, has determined which Proofs of Claim must be reasonably rejected or
accepted, and has determined the Recognized Claim (as defined in the Plan of
Allocation) to be distributed to each Authorized Claimant whose claim has been
duly accepted.

o.                             “Escrow Agent” means Lead Counsel, their
successors or their duly authorized agents.  The Escrow Agent shall hold, invest
and disburse the Cash Settlement Fund in accordance with the terms set forth in
Section II.B below, or a Court order, as applicable.

p.                             “Execution Date” means the date on which this
Settlement Agreement has been executed by all Parties.

q.                             “Fairness Hearing” means the hearing at or after
which the Court will make a final decision whether to approve this Settlement
Agreement pursuant to Fed. R. Civ. P. 23.

r.                              “Family Members” means a natural person’s
father, mother, grandfather, grandmother, sister, brother, spouse/partner, son
and/or daughter.

s.                             “Final Judgment” means the Court’s order finally
approving the settlement and this Settlement Agreement, as contemplated in
Section XI of this Settlement Agreement, which shall be substantially in the
form and content set out in Exhibit A.

12


--------------------------------------------------------------------------------


t.                              “Final Settlement Date” means the date on which
the Final Judgment becomes final.  For purposes of this definition, the Final
Judgment shall become final:

(1)                           if no appeal is taken therefrom, on the tenth day
after the time to appeal therefrom (including any extension of time) has
expired; or

(2)                           if any appeal is taken therefrom, on the tenth day
from the date on which all appeals therefrom, including petitions for rehearing
or reargument, petitions for rehearing en banc and petitions for certiorari or
any other form of review, have been finally disposed of, such that the time to
appeal therefrom (including any extension of time) has expired, in a manner
resulting in an affirmance of the Final Judgment.

u.                             “Insurers” shall mean SIRVA’s directors’ and
officers’ liability insurance carriers, including National Union Insurance Co.
of Pittsburgh, PA, Houston Casualty Company; Twin City Fire Insurance Company,
U.S. Specialty Insurance Company, XL Specialty Insurance Company and Illinois
National Insurance Company.

v.                             “Investment Decision” means a decision regarding
an investment in SIRVA common stock, including, without limitation, a decision
to buy, sell or hold SIRVA common stock.

w.                            “Lead Counsel” means Saxena White P.A.

13


--------------------------------------------------------------------------------


x.                             “Net Cash Settlement Fund” means the Cash
Settlement Fund less (i) any Notice and Administration Expenses, (ii) the
Attorneys’ Fees and Expenses Award, (iii) the Representative Reimbursement, and
(iv) any Tax Expenses.

y.                             “Nominees” means brokerage firms, banks and other
institutions that hold SIRVA common stock in street names or other similar
fashion for the benefit of other persons.

z.                             “Notice” means the notice to be mailed to
Settlement Class Members, which shall be substantially in the form and content
set out in Exhibit B-1.

aa.                           “Notice and Administration Expenses” means all
expenses associated with the administration of the settlement, including, but
not limited to, the expenses associated with printing and mailing the Notice to
Settlement Class Members, publishing the Summary Notice, assisting Settlement
Class Members with filing Proofs of Claim, processing Proofs of Claim,
distributing the Net Cash Settlement Fund, and the Administrator’s fees;
provided however, that Notice and Administration Expenses shall not include the
fees or expenses of Lead Counsel or any other counsel for Lead Plaintiff or the
Settlement Class, or any Tax Expenses.

bb.                          “Plan of Allocation” means the terms and procedures
for allocating the Net Cash Settlement Fund among, and distributing the Net Cash
Settlement Fund to, Authorized Claimants as set forth in the Notice, or as the
Court shall otherwise approve.

cc.                           “Preliminary Approval Order” means the order to be
entered by the Court concerning notice and administration and scheduling the
Fairness

14


--------------------------------------------------------------------------------


Hearing, as contemplated in Section X of this Settlement Agreement, which shall
be substantially in the form and content set out in Exhibit B.

dd.                          “Proof of Claim” means the claim form that shall be
substantially in the form and content set out in Exhibit B-2 and that will be
mailed to Settlement Class Members with the Notice, pursuant to which Settlement
Class Members will submit a claim under the procedures set out in this
Settlement Agreement.

ee.                           “PSLRA” means the Private Securities Litigation
Reform Act of 1995, 15 U.S.C. § 78u-4, et seq.

ff.                            “Qualified Settlement Fund” means a fund within
the meaning of Treas. Reg. § 1.468B-1.

gg.                          “Releases” means the releases and waivers set forth
in Section VIII below.

hh.                          “Released Claims” means any Claim or Unknown Claim,
whether arising under any federal, state, or foreign statutory or common law or
rule—including, without limitation, any Claim or Unknown Claim for negligence,
gross negligence, negligent misrepresentation, indemnification, breach of
contract, breach of any duty, or fraud—that has been, could have been, or could
be asserted against any of the Releasees at any time by or on behalf of Lead
Plaintiff or any Settlement Class Member, in any capacity, in the Action or in
any court, tribunal, or other forum of competent jurisdiction, arising out of or
related, directly or indirectly, to the purchase, acquisition, exchange,
retention, transfer or sale of, or Investment Decision involving, SIRVA common
stock during the Settlement Class Period, or to other matters and facts at

15


--------------------------------------------------------------------------------


issue in the Action.  Without limiting the generality of the foregoing, the term
Released Claims includes, without limitation, any Claims or Unknown Claims
arising out of or relating to:

(1)                           any or all of the acts, failures to act,
omissions, facts, events, matters, transactions, occurrences, statements, or
representations that have been, could have been or could be directly or
indirectly alleged, complained of, asserted, described, or otherwise referred to
in this Action;

(2)                           the contents of any prospectus or SEC Filing
relating to SIRVA common stock or SIRVA, including the Registration Statements
dated November 24, 2003 and June 10, 2004, during or relating to the Settlement
Class Period;

(3)                           any forward-looking statement made by any of the
Releasees during or relating to the Settlement Class Period that have been,
could have been or could be directly or indirectly alleged, embraced, complained
of, asserted, described, set forth or otherwise referred to in this Action;

(4)                           any adjustments of financial information of SIRVA
during or relating to the Settlement Class Period;

(5)                           any statements or disclosures of any sort made by
any of the Releasees during, or relating in any way to, the Settlement Class
Period to any person or entity, or to the public at large, regarding, without
limitation, SIRVA’s business, its financial condition, its operational results
and/or its financial or operational prospects, including, without limitation,
any prospectus, press releases and/or press reports, earnings calls, memoranda
(whether internally or externally circulated), and

16


--------------------------------------------------------------------------------


presentations to analysts, rating agencies, creditors, banks or other lenders,
investment bankers, broker/dealers, investment advisors, investment companies,
SIRVA employees, potential investors and/or shareholders;

(6)                           any internal and/or external accounting and/or
actuarial memoranda, reports or opinions relating to SIRVA prepared by or for
any of the Releasees during, or relating in any way to, the Settlement Class
Period;

(7)                           SIRVA’s accounting practices and procedures,
internal accounting controls and recordkeeping practices during or relating in
any way to the Settlement Class Period;

(8)                           any financial statement, audited or unaudited, and
any report or opinion on any financial statement relating to SIRVA that was
prepared or issued by or for any of the Releasees during, or relating in any way
to, the Settlement Class Period, or on which any Settlement Class Member
allegedly relied (directly or indirectly) during the Settlement Class Period in
purchasing, acquiring, exchanging, retaining, transferring, selling or making an
Investment Decision with respect to SIRVA common stock;

(9)                           any statements or omissions by any of the
Releasees as to quarterly or annual results of SIRVA during or relating in any
way to the Settlement Class Period;

(10)                         any internal accounting controls or internal audits
of SIRVA during or relating in any way to the Settlement Class Period;

17


--------------------------------------------------------------------------------


(11)                         any purchases, acquisitions, exchanges, sales,
transfers or other trading of SIRVA common stock during or relating in any way
to the Settlement Class Period by any of the Releasees, or any acts taken by
Releasees to finance or pay for such trades, including, but not limited to, any
profits made or losses avoided in connection with such transactions; and

(12)                         any or all Claims against an individual Releasee
that are based upon or arise out of the Releasee’s (a) status as a director,
officer or employee of, or investor in, SIRVA; (b) acts or omissions in his or
her capacity as a director, officer or employee of, or investor in, SIRVA; (c)
acts or omissions in his or her or its capacity as a private equity sponsor of
SIRVA; (d) acts or omissions in his or her or its capacity as an underwriter of
SIRVA common stock; or (e) acts or omissions in his or her or its capacity as
SIRVA’s outside auditor or provider of actuarial services.

ii.                             “Releasee” means each and every one of, and
“Releasees” means all of, the following:  (i) SIRVA, CD&R, PwC, the Underwriter
Defendants, the Insurers, and for each and every Releasee, all of their
predecessors and present and former parents, subsidiaries and Affiliates, and
each and all of their respective past and present directors, managing directors,
officers, employees, members, partners, principals, agents, attorneys, advisors,
insurers, trustees, administrators, fiduciaries, consultants, representatives,
accountants and auditors (including Ernst & Young LLP); and (ii) all investment
funds sponsored by CD&R, including, without limitation, Clayton, Dubilier & Rice
Fund V Limited Partnership (“CD&R Fund V”) and Clayton, Dubilier & Rice Fund

18


--------------------------------------------------------------------------------


VI Limited Partnership (“CD&R Fund VI”); and (iii) the Individual Defendants and
each of their heirs, executors, trusts, trustees, administrators and assigns.

jj.                             “Representative Reimbursement” means the
payments that may be awarded by the Court to be paid to Lead Plaintiff for
reimbursement of its reasonable costs and expenses directly relating to its
representation of the Settlement Class, as set forth in Section IX below.

kk.                           “Representative Reimbursement Order” means the
order that may be entered by the Court concerning the Representative
Reimbursement to be paid to Lead Plaintiff, as set forth in Section IX below.

ll.                             “SEC Filing” means any document filed with or
submitted to the U.S. Securities and Exchange Commission by or on behalf of
SIRVA.

mm.                         “Settlement Agreement” means this Settlement
Agreement with its Exhibits, including any subsequent amendments thereto.

nn.                          “Settlement Class” or “Settlement Class Members”
means all persons or entities who purchased or otherwise acquired SIRVA common
stock through any public offering or on the open market during the Settlement
Class Period; provided, however, that “Settlement Class” or “Settlement Class
Members” does not include (a) such persons or entities who submit valid and
timely requests for exclusion from the Settlement Class in accordance with the
procedures set out in Section VI below and described in the Notice; (b) such
persons or entities who are Defendants, Family Members of the Individual
Defendants, or the legal representatives, heirs, executors, successors, assigns
or majority-owned affiliates (including without limitation CD&R

19


--------------------------------------------------------------------------------


Fund V and CD&R Fund VI) of any such excluded person or entity; or (c) any
directors or officers of any such excluded person or entity during the
Settlement Class Period.

oo.                          “Settlement Class Period” means the period from
November 25, 2003 through January 31, 2005, inclusive.

pp.                          “Summary Notice” means the published notice of the
proposed settlement, which shall be substantially in the form of Exhibit B-3
hereto.

qq.                          “Tax Expenses” means (i) all federal, state and
local taxes on the income of the monies in the Cash Settlement Fund Account and
(ii) expenses and costs incurred in connection with the taxation of the Cash
Settlement Fund Account (including, without limitation, expenses of tax
attorneys and accountants).

rr.                            “Unknown Claim” means any Claim that any Party
does not know or suspect to exist in his, her or its favor at any time on or
before the date that such Party’s release becomes effective, and that, if known
by him, her, or it, might have affected his, her or its decision to settle or
might have affected his, her, or its decision not to request exclusion from the
Settlement Class or not to object to the Settlement Agreement, as the case may
be.


II.    PAYMENTS PURSUANT TO THE SETTLEMENT


A.            THE CASH SETTLEMENT FUND

1.                             The following Defendants shall pay, or cause to
be paid, their share of the $53.3 million Cash Settlement Payment by check or by
wire transfer to the Cash Settlement Fund Account as follows:

 

20


--------------------------------------------------------------------------------


a.                             The Insurers, on behalf of SIRVA and the
Individual Defendants, shall pay $33.8 million by July 11, 2007 or within
fourteen (14) calendar days after the entry of the Preliminary Approval Order,
whichever is later;

b.                             PwC shall pay $10 million by July 11, 2007 or
within fourteen (14) calendar days after the entry of the Preliminary Approval
Order, whichever is later; and

c.                             CD&R shall pay $9.5 million, $4.75 million of
which it shall pay by July 11, 2007 or within fourteen (14) calendar days after
the entry of the Preliminary Approval Order, whichever is later, and $4.75
million of which CD&R shall pay by August 10, 2007 or forty-five days after the
entry of the Preliminary Approval Order, whichever is later.

d.                             The payments identified in Section II.A.1.a-c
constitute all payments to be made and no payments shall be owing from any other
Defendant.

2.                             It is understood among the Parties that the
portion of the Cash Settlement Payment for which SIRVA and the Individual
Defendants are responsible is being funded by the Insurers.  SIRVA shall use its
best efforts, by separate agreement, to cause the Insurers to advance these
proceeds into the Cash Settlement Fund Account.

3.                             Prior to the issuance of the Final Approval
Order, Lead Counsel shall use the Cash Settlement Fund Account, without prior
approval from Defendants or the Court: (i) to pay all Notice and Administration
Expenses; (ii) to compensate the Administrator for services that will be
rendered pursuant to entry of the Preliminary Approval Order; and (iii) to pay
all Tax Expenses that may be due.  After issuance of the

21


--------------------------------------------------------------------------------


Final Approval Order, Lead Counsel shall disburse any amounts from the Cash
Settlement Fund Account in accordance with the Court’s order.

4.                             The Attorneys’ Fee and Expenses Award and the
Representative Reimbursement shall be paid from the Cash Settlement Fund
Account, in accordance with Section IX below.

5.                             The Net Cash Settlement Fund shall be distributed
to Authorized Claimants pursuant to the Plan of Allocation described in Section
II.C below or by further Court order.

6.                             The funds in the Cash Settlement Fund Account
shall not be distributed except in accordance with this Settlement Agreement or
by order of the Court.

7.                             The Escrow Agent shall take all steps necessary
to enable the Cash Settlement Fund Account to be a Qualified Settlement Fund,
including, but not limited to, the timely filing of all elections and statements
required pursuant to Treas. Reg. §§ 1.468B-0 through 1.468B-5, or any other
relevant statutes, regulations or published rulings now or hereafter enacted or
promulgated, for all taxable years of the Cash Settlement Fund Account,
beginning with the date of its establishment.  The Escrow Agent, on behalf of
the Cash Settlement Fund Account, shall file or cause to be filed on a timely
basis all required federal, state and local tax returns and shall pay taxes in a
manner consistent with its treatment as a Qualified Settlement Fund, as provided
in Treas. Reg. §§ 1.468B-0 through 1.468B-5.  The Parties agree that the Cash
Settlement Fund Account shall be treated as a Qualified Settlement Fund from the
earliest date possible, and hereby agree to any relation-back election required
to treat the Cash

22


--------------------------------------------------------------------------------


Settlement Fund Account as a Qualified Settlement Fund from the earliest date
possible.  In no event shall the Defendants or the Insurers have any
responsibility whatsoever for filing election or other required statements, or
tax returns, the costs associated therewith, the payment of any taxes due, or
the expenses of notice or administration of the Cash Settlement Fund Account. 
The Defendants and Lead Counsel shall cooperate to the extent necessary to
comply with the provisions of this paragraph.


B.            THE ESCROW AGENT

1.                             The Escrow Agent shall accept the Cash Settlement
Payment and shall establish and maintain the Cash Settlement Fund Account
therefore in its capacity as Escrow Agent pursuant to the terms of the
Settlement Agreement.

2.                             The Escrow Agent shall invest the Cash Settlement
Fund deposited pursuant to Section II.A.1 hereof in investments backed by the
full faith and credit of the United States Government or fully insured by the
United States Government or an agency thereof and promptly reinvest the proceeds
of these instruments as they mature in similar investments.  All risks related
to the investment of the Cash Settlement Fund shall be borne by the Cash
Settlement Fund.

3.                             Defendants shall not provide supervision,
recommendations or advice relating to either the investment of the Cash
Settlement Fund Account or the purchase, sale, retention or other disposition of
any investment described herein.

4.                             All funds held by the Escrow Agent shall be
deemed and considered to be in the custody of the Court, and shall remain
subject to the jurisdiction

23


--------------------------------------------------------------------------------


of the Court, until such funds shall be distributed pursuant to the terms of the
Settlement Agreement and/or further order(s) of the Court.

5.                             The Escrow Agent shall not disburse the Cash
Settlement Fund except as provided in the Settlement Agreement, by order of the
Court, or with the written agreement of Defendants’ Counsel.


C.            PLAN OF ALLOCATION

1.                             Cash distributions to Settlement Class Members
shall be made from the Net Cash Settlement Fund pursuant to a Plan of Allocation
approved by the Court or by further Court order.

2.                             Settlement Class Members shall look solely to the
Net Cash Settlement Fund for settlement and satisfaction of all Released
Claims.  Except as expressly provided by this Settlement Agreement, the
Court-approved Plan of Allocation, or by order of the Court, no Settlement Class
Member shall have any interest in or claim against the Net Cash Settlement Fund
or any portion thereof.

3.                             To receive a cash distribution from the Net Cash
Settlement Fund pursuant to the Plan of Allocation, a Settlement Class Member
must be an Authorized Claimant pursuant to the criteria set out in this
Settlement Agreement or by order of the Court.

4.                             Lead Plaintiff shall propose the Plan of
Allocation pursuant to which the Net Cash Settlement Fund shall be distributed
to Authorized Claimants, shall include such Plan of Allocation in the Notice,
and shall seek approval of the Court for such Plan of Allocation.

24


--------------------------------------------------------------------------------


5.                             This Settlement Agreement does not require that
any Plan of Allocation contain particular terms or that any particular Plan of
Allocation be approved by the Court.

6.                             Submission, approval, implementation or
consummation of the Plan of Allocation shall not be a condition of this
Settlement Agreement, and any order or proceeding relating thereto shall not
operate to delay, terminate, suspend, or cancel this Settlement Agreement or to
affect in any other way its implementation.

7.                             To the extent that any monies remain in the Net
Cash Settlement Fund after the Administrator has caused distributions to be made
to all Authorized Claimants pursuant to the Plan of Allocation and the
Distribution Order, whether by reason of un-cashed distributions or otherwise,
such monies shall be distributed or disbursed as ordered by the Court.  Except
as set out in Section XII below, in no event shall any of the monies that the
Defendants have paid or caused to be paid into the Cash Settlement Fund Account
be refunded to the Defendants or to any person or entity who paid any portion
thereof on behalf of any Defendant.

8.                             No person shall have any claim against Lead
Plaintiff, Lead Counsel, the Administrator, Defendants, counsel for any
Defendant, or any Releasee, with respect to or arising out of any distributions
or lack thereof made substantially in accordance with any Court-approved Plan of
Allocation, this Settlement Agreement or orders of the Court.

9.                             The Defendants, Releasees and/or their respective
counsel shall have no role in, responsibility for, or liability with respect to
any obligation or activity

25


--------------------------------------------------------------------------------


not delineated herein, including the Plan of Allocation, the form, substance,
method or manner of administration, or distribution of the Net Cash Settlement
Fund, any tax liability that a Settlement Class Member may incur as a result of
this Settlement Agreement or as a result of any action taken pursuant to this
Settlement Agreement, the administration or processing of claims, or the
allocation of the Net Cash Settlement Fund, including, without limitation,
determinations as to the validity of Proofs of Claim, the amounts of claims or
distribution of the Net Cash Settlement Fund, or the maintenance of the Cash
Settlement Fund Account as a Qualified Settlement Fund.


D.            GOVERNANCE IMPROVEMENTS/INITIATIVES

1.                             No later than 30 days after the Court issues the
Preliminary Approval Order, SIRVA shall amend its Corporate Governance
Guidelines to provide that:

a.                             “Directors are expected to attend all shareholder
meetings;” and

b.                             “In an uncontested election, any nominee for
director who receives a greater number of votes ‘withheld’ from his or her
election than votes ‘for’ such election (a “Majority Withheld Vote”) shall
promptly tender his or her resignation following certification of the
shareholder vote.  The Nominating and Governance Committee shall promptly
consider the resignation offer and a range of possible responses based on the
circumstances that led to the Majority Withheld Vote, if known, and make a
recommendation to the Board of Directors.  The Board of Directors will act on
the Nominating and Governance Committee’s recommendation within 90 days

26


--------------------------------------------------------------------------------


following certification of the shareholder vote.  Thereafter, the Board of
Directors will promptly disclose its decision regarding whether to accept the
director’s resignation offer (or the reason(s) for rejecting the resignation
offer, if applicable) in a Form 8-K, 10-Q or 10-K (or successors to such forms)
filed with or furnished to the Securities and Exchange Commission.

c.                             “Any director who tenders his or her resignation
pursuant to this Section shall not participate in the Nominating and Governance
Committee’s recommendation or Board of Directors’ action regarding whether to
accept the resignation offer.  However, if each member of the Nominating and
Governance Committee received a Majority Withheld Vote at the same election,
then the independent directors who did not receive a Majority Withheld Vote
shall appoint a committee amongst themselves to consider the resignation offers
and recommend to the Board of Directors whether to accept them.  However, if the
only directors who did not receive a Majority Withheld Vote in the same election
constitute three or fewer directors, all directors may participate in the action
regarding whether to accept the resignation offers.”

2.                             These amendments shall be maintained in
substantially similar form for a period of three years, provided, however, that
the Board of Directors has at all times the power and authority to exercise its
legitimate business judgment to amend the Corporate Governance Guidelines in
accordance with Delaware law.

 

27


--------------------------------------------------------------------------------


 


III.   SUBMISSION OF CLAIMS


A.            PROOF OF CLAIM

1.                             Each Settlement Class Member who wishes to
participate in a distribution from the Net Cash Settlement Fund must complete
and submit a Proof of Claim by first-class mail, postmarked no later than 60
days after the Fairness Hearing or such other date specified by the Court.  The
address to which the Proof of Claim must be mailed shall be set out on the Proof
of Claim form itself and shall also be printed in the Notice.  If a Settlement
Class Member chooses to submit his, her or its Proof of Claim in a manner other
than by first-class mail, then it must be actually received at the address on
the Proof of Claim form by the date set forth in the Notice, unless that date is
extended by order of the Court.

2.                             Each Proof of Claim must be sworn on oath or made
subject to the penalties of perjury pursuant to 28 U.S.C. § 1746, and must be
supported by such documents and other information as called for in the Proof of
Claim.

3.                             The Proof of Claim shall be substantially in the
form and content set out in Exhibit B-2.

4.                             The validity of each Proof of Claim will be
determined initially by the Administrator in accordance with the Plan of
Allocation approved by the Court.  The Administrator shall promptly advise the
Settlement Class Member in writing if it determines to reject the Proof of
Claim.  None of Lead Counsel, their designees or agents, the Insurers, counsel
for any Defendant, nor Defendants themselves shall have any liability arising
out of said determination.  In the event a Settlement Class Member

28


--------------------------------------------------------------------------------


disagrees with such determination, he, she or it may submit to the
Administrator—within 20 days from the Administrator’s notification—a statement
of reasons for contesting the Administrator’s determination along with
supporting documentation and a request for review by the Court.  If the dispute
cannot be resolved, Lead Counsel shall present the Settlement Class Member’s
request to the Court for resolution at such time that Lead Counsel files the
motion for a Distribution Order.  The Settlement Class Member shall be
responsible for his, her or its own costs, including, without limitation,
attorneys’ fees, incurred in pursuing the dispute.

5.                             All initial determinations as to the validity of
a Proof of Claim, the calculation of the extent to which each Authorized
Claimant will participate in the Net Cash Settlement Fund, the preparation and
mailing of distributions to Authorized Claimants, and the distribution of the
Cash Settlement Fund and the Net Cash Settlement Fund shall be performed by the
Administrator, or such other persons or entities as Lead Counsel may, in their
sole discretion, deem necessary or advisable to assist them in the
administration of the Settlement Agreement.  Lead Counsel may, but has no
obligation to, direct the Administrator to accept a rejected claim that, in Lead
Counsel’s discretion, may be deemed timely and valid.

6.                             After the Administrator has completed the
administration process, Lead Counsel will apply to the Court, on notice to
Defendants’ Counsel, for a Distribution Order approving the Administrator’s
determinations concerning the acceptance and rejection of the claims submitted
and approving any fees and expenses

29


--------------------------------------------------------------------------------


not previously applied for, including the fees and expenses of the
Administrator, and directing payment of the Net Cash Settlement Fund to
Authorized Claimants.

7.                             The administration of the Cash Settlement Fund
and the Net Cash Settlement Fund, and decisions on all disputed questions of law
and fact with respect to the validity of any Proof of Claim, or regarding the
rejection or amount of claims, shall remain under the jurisdiction of the
Court.  All Parties and Settlement Class Members expressly waive their rights to
trial by jury (to the extent any such right may exist) with respect to such
determinations.

8.                             Unless otherwise ordered by the Court, any
Settlement Class Member who fails to submit a valid and timely Proof of Claim
form consistent with the procedures set out in this Section shall be barred from
receiving a distribution from the Net Cash Settlement Fund, but shall
nevertheless be bound by the Release and all proceedings, orders and judgments
in this Action, even if he, she or it has pending, or subsequently initiates,
any litigation, arbitration or other proceeding, or has any Claim, against any
or all of the Releasees that is a Released Claim.


IV.   NOTICE TO THE SETTLEMENT CLASS


A.            MAILING OF THE NOTICE

1.                             Subject to the requirements of the Preliminary
Approval Order and within approximately 10 days from the issuance of the
Preliminary Approval Order (or as the Court may otherwise direct), Lead Counsel
or the Administrator shall cause to be mailed, by first-class mail, postage
prepaid, to each person or entity that is a member of the Settlement Class and
can be identified by reasonable effort, a copy of the Notice and

30


--------------------------------------------------------------------------------


Proof of Claim.  SIRVA shall provide, to the extent reasonably practicable and
without charge to Lead Plaintiff or the Settlement Class, all information from
SIRVA’s transfer records concerning the identity of Settlement Class Members,
their last known addresses and their transactions in SIRVA common stock.

2.                             Within ten days of mailing of the Notice, the
Administrator shall cause the Notice and Proof of Claim form to be published on
its website.

3.                             The Notice shall be substantially in the form and
content set out in Exhibit B-1, or as otherwise approved by the Court.

4.                             The Notice shall conform to all applicable
requirements of the Federal Rules of Civil Procedure, the United States
Constitution (including the Due Process Clause), the PSLRA, the Rules of the
Court, and any other applicable law.


B.            SUMMARY NOTICE

1.                             The Summary Notice shall be substantially in the
form and content set out in Exhibit B-3, or as otherwise approved by the Court.

2.                             Within approximately ten days of the mailing of
the Notice (or as the Court may otherwise direct), the Administrator shall cause
the Summary Notice to be published once in Businesswire.


C.            CLASS ACTION FAIRNESS ACT NOTICES

1.                             Not later than ten (10) days after this
Settlement Agreement is presented to the Court by motion for its Preliminary
Approval, SIRVA shall prepare and send on behalf of all Defendants, as they may
agree, any notices that may be required by the Class Action Fairness Act of 2005
as specified in 28 U.S.C. § 1715.  Lead Counsel

31


--------------------------------------------------------------------------------


and Defendants other than SIRVA shall cooperate promptly and fully in the
preparation of such notices, including providing SIRVA with any and all
information in their possession necessary for the preparation of these notices. 
SIRVA shall provide copies of the notices to Lead Counsel and the Defendants for
the purpose of implementing the settlement.  Lead Counsel and the Defendants
shall not have or assert any claim against SIRVA or any other Defendant
regarding the Class Action Fairness Act notification.

2.                             It is understood among the Parties that, pursuant
to the requirements of the Class Action Fairness Act, the Fairness Hearing shall
not be scheduled until at least 90 days after any required notices are provided.


V.    RETENTION OF ADMINISTRATOR

A.            The Administrator, subject to the Court’s supervision, may perform
necessary tasks, including, without limitation, (i) mailing or arranging for the
mailing of the Notice to Settlement Class Members; (ii) arranging for
publication of the Summary Notice; (iii) answering written inquiries from
Settlement Class Members and/or forwarding such inquiries to Lead Counsel or
their designee; (iv) providing additional copies of the Notice, upon request, to
Nominees or Settlement Class Members; (v) receiving and maintaining any requests
for exclusion from the settlement; (vi) receiving and processing Proofs of
Claim; (vii) mailing or causing to be mailed to Authorized Claimants their
distributions under the Plan of Allocation; and (viii) otherwise assisting Lead
Counsel with administration and implementation of the Settlement Agreement.

32


--------------------------------------------------------------------------------



VI.   REQUESTS FOR EXCLUSION

A.            Any potential Settlement Class Member who wishes to be excluded
from the Settlement Class must mail by first-class mail or deliver a written
request for exclusion to the Administrator, care of the address provided in the
Notice, postmarked or received no later than 10 days before the Fairness
Hearing, or as the Court may otherwise direct.  A list of the persons and
entities who have validly and timely requested exclusion from the Settlement
Class shall be provided by the Parties to the Court at or before the Fairness
Hearing.

B.            Any request for exclusion from the Settlement Class shall contain
the following information:  (i) name, (ii) address, (iii) telephone number, (iv)
number of shares of SIRVA common stock purchased or otherwise acquired during
the Settlement Class Period, and (v) the date of each such transaction.

C.            Unless otherwise ordered by the Court, any potential Settlement
Class Member who does not serve a timely and valid written request for exclusion
from the Settlement Class as provided by this Section VI shall be bound by the
Release and by all proceedings, orders and judgments in this Action, even if he,
she or it has pending, or subsequently initiates, litigation, arbitration or any
other proceeding, or has any Claim, against any or all of the Releasees that is
a Released Claim.


VII. OBJECTIONS TO SETTLEMENT

A.            Any Settlement Class Member who wishes to object to the fairness,
reasonableness or adequacy of this Settlement Agreement, to any terms of the
Settlement Agreement, to the Plan of Allocation, to the proposed Attorneys’ Fees
and Expenses

33


--------------------------------------------------------------------------------


Award, or to any proposed Representative Reimbursement must serve on Lead
Counsel and each Defendant’s Counsel, a notice of objection and, if applicable,
a notice of intent to appear at the Fairness Hearing, such that they are
received no later than 14 days before the Fairness Hearing; provided however,
that a potential Settlement Class Member who has requested exclusion from the
Settlement Class shall not be entitled to submit an objection.  Lead Counsel
shall be responsible for filing with the Court, no later than seven days before
the Fairness Hearing, copies of all notices of objection, except any notice
which the objector has informed Lead Counsel that he, she or it has elected to
withdraw.

B.            Settlement Class Members may file objections and notices of intent
to appear at the Fairness Hearing on their own or through attorneys retained at
their own expense, as long as they do so no later than 14 days before the
Fairness Hearing.

C.            Any Settlement Class Member who fails to comply with any of the
provisions of this Section VII shall waive and forfeit any and all rights he,
she or it may have to appear separately at the Fairness Hearing and/or object to
any aspect of this Settlement Agreement, and shall be bound by all the terms of
this Settlement Agreement and by all proceedings, orders and judgments in this
Action.


VIII.        RELEASE AND WAIVER, AND ORDER OF DISMISSAL

A.            Without further action by anyone, on and after the Final
Settlement Date, Lead Plaintiff and any and all Settlement Class Members, on
behalf of themselves, their heirs, executors, administrators, beneficiaries,
predecessors, successors, Affiliates, attorneys, and assigns, and any person or
entity claiming by or through any of the Settlement Class Members, for good and
sufficient consideration, the receipt and

34


--------------------------------------------------------------------------------


adequacy of which are hereby acknowledged, shall be deemed to have, and by
operation of law and of the Final Judgment shall have, fully, finally, and
forever released, relinquished, settled, and discharged:

1.                             all Released Claims against any or all of the
Releasees, including such Released Claims as already have been, could have been
or could be asserted in any pending litigation, arbitration, or other
proceeding, and whether or not a Proof of Claim has been executed and/or
delivered by, or on behalf of, any such Settlement Class Member;

2.                             all claims, damages and liability against any or
all of Lead Plaintiff, Lead Counsel, Defendants’ Counsel, and each and every one
of the Releasees that relate in any way to any or all acts, omissions,
nondisclosures, facts, matters, transactions, occurrences or oral or written
statements or representations in connection with or directly or indirectly
relating to the initiation, prosecution, defense or settlement of the Action or
to this Settlement Agreement; and

3.                             all claims against any or all of the Releasees
for attorneys’ fees, costs or disbursements incurred by Lead Counsel or other
counsel representing Lead Plaintiff, or other Settlement Class Members, or any
of them, in connection with or related in any manner to the Action, the
settlement of the Action, or administration of the Action, except to the extent
specified in this Settlement Agreement.

B.            Without further action by anyone, on and after the Final
Settlement Date, all Defendants, on behalf of themselves and all the Releasees,
their heirs, executors, administrators, predecessors, successors, Affiliates,
attorneys, and assigns, and any person

35


--------------------------------------------------------------------------------


or entity claiming by or through any of them, for good and sufficient
consideration, the receipt and adequacy of which are hereby acknowledged, shall
be deemed to have, and by operation of law and of the Final Judgment shall have,
fully, finally, and forever released, relinquished, settled, and discharged Lead
Counsel and each and every one of the Lead Plaintiff and the Settlement Class
Members from any and all Claims and/or Unknown Claims relating in any way to the
institution, prosecution or settlement of the Action, or to this Settlement
Agreement.

C.            Without further action by anyone, on and after the Final
Settlement Date, each of the Defendants, on behalf of itself or himself and all
the Releasees for which it is authorized to act, their heirs, executors,
administrators, predecessors, successors, Affiliates, attorneys, and assigns,
and any person or entity claiming by or through any of them, for good and
sufficient consideration, the receipt and adequacy of which are hereby
acknowledged, shall be deemed to have, and by operation of law and of the Final
Judgment shall have, fully, finally, and forever released, relinquished,
settled, and discharged the other Defendants, together with any and all
Releasees affiliated with those other Defendants, from any and all Claims and
Unknown Claims that they could have asserted against each other relating
directly or indirectly to the matters alleged in the Action, including but not
limited to (i) any claims for indemnification or contribution arising out of the
Action, (ii) any claims for breach of fiduciary duty, (iii) any derivative
claims, and (iv) any claims for reimbursement of legal fees or costs incurred in
defense of the Action (other than the claims for reimbursement of Joan Ryan
referred to in this paragraph); provided that nothing in this paragraph shall
act to modify, amend, supersede,

36


--------------------------------------------------------------------------------


discharge, or release the terms of the Underwriting Agreements previously
entered into by and between SIRVA and the Underwriter Defendants in connection
with SIRVA’s IPO and SPO, including provisions therein relating to
indemnification.  Nothing in this paragraph shall act to release or modify any
indemnification obligations owed by SIRVA to CD&R or any of the Individual
Defendants (including but not limited to, with respect to the Individual
Defendants, any indemnification obligations arising under Delaware law or under
SIRVA’s Charter or By-laws from and after the Final Settlement Date, and, with
respect to CD&R, any indemnification obligations arising under the
Indemnification Agreement and the Consulting Agreement both dated March 30, 1998
and the Amended and Restated Consulting Agreement dated January 1, 2001,
including any amendments thereto or restatements thereof), except that CD&R
shall be deemed to have released and settled any and all Claims and Unknown
Claims for indemnification with respect to their obligations pursuant to this
Settlement Agreement and with respect to their attorneys’ fees and costs in
connection with the Action (including such fees and costs incurred in connection
with this Settlement Agreement) and except that Joan Ryan shall be reimbursed
for reasonable attorneys’ fees and expenses related to the Action through the
Final Settlement Date.

D.            With respect to all the Releases provided in this Section VIII,
each individual and entity (and each Settlement Class Member by operation of the
Final Judgment) providing such release stipulates and agrees that, by the terms
of the Final Judgment, each such individual and entity shall have and be deemed
to have waived and relinquished, to the fullest extent permitted by law, any and
all provisions, rights and

37


--------------------------------------------------------------------------------


benefits conferred by Section 1542 of the California Civil Code or any federal,
state, or foreign law, rule, regulation or common law doctrine that is similar,
comparable, equivalent, or identical to, or which has the effect of, Section
1542 of the California Civil Code, which provides:

A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known
by him or her must have materially affected his or her
settlement with the debtor.

Notwithstanding the provisions of Section 1542 and any similar provisions,
rights and benefits conferred by any law, rule, regulation or common law
doctrine of California or in any federal, state or foreign jurisdiction, each
individual and entity providing a release in this Section VIII understands and
agrees that: (i) he, she or it may hereafter discover facts in addition to or
different from those he, she or it now knows or believes to be true with respect
to the subject matter of the Claims being released; and (ii) such release is
intended to include all Claims and/or Unknown Claims that he, she or it has or
may have that relate in any way to any or all acts directly or indirectly
relating to the initiation, prosecution, defense or settlement of the Action or
to this Settlement Agreement.  Each such individual and entity hereby stipulates
and agrees that he, she or it shall have and be deemed to have, on or after the
Final Settlement Date, fully, finally and forever settled and released any and
all Claims that relate in any way to any or all acts directly or indirectly
relating to the initiation, prosecution, defense or settlement of the Action, or
to this Settlement Agreement, whether or not they are Unknown Claims.

 

38


--------------------------------------------------------------------------------


E.           Notwithstanding the provisions of this Section VIII, nothing in the
Final Judgment shall bar any action or claim by any Party to enforce the terms
of this Settlement Agreement or the Final Judgment.

F.           The Parties acknowledge, and the Settlement Class Members shall be
deemed by operation of the Final Judgment to have acknowledged, that the
releases and waivers contained in this Section VIII were separately bargained
for and are essential elements of this Settlement Agreement.


IX.   ATTORNEYS’ FEES AND EXPENSES

A.          When the Parties seek from the Court a Final Judgment, Lead Counsel
will simultaneously seek an Attorneys’ Fees and Expenses Award and may seek a
Representative Reimbursement to be exclusively paid from the Cash Settlement
Fund. The Defendants shall neither support nor oppose these requests. Lead
Counsel may make additional applications for fees and expenses incurred, should
Lead Counsel deem it necessary, and Defendants shall not oppose these requests.

B.          The Attorneys’ Fees and Expenses Award and the Representative
Reimbursement shall be paid to Lead Counsel and Lead Plaintiff, respectively,
from the Cash Settlement Fund Account immediately upon award—notwithstanding the
existence of any timely filed objections thereto, or potential appeal therefrom,
or collateral attack on the Settlement or any part thereof—subject to Lead
Counsel’s obligation to make appropriate refunds or repayments to the Cash
Settlement Fund Account or to the persons or entities who paid such portion of
the Cash Settlement Payment (plus accrued interest at the same net rate as is
earned by the Cash Settlement Fund Account), as directed by order

39


--------------------------------------------------------------------------------


of the Court or in accordance with this Settlement Agreement, if and when, as a
result of any appeal and/or further proceedings on remand, or successful
collateral attack, the Attorneys’ Fees and Expenses Award is reduced or
reversed.

C.          Submission, approval, implementation or consummation of any request
for the Attorneys’ Fees and Expenses Award or for a Representative Reimbursement
shall not be a condition of this Settlement Agreement, and any order or
proceeding relating thereto shall not operate to delay, terminate, suspend, or
cancel this Settlement Agreement, or to affect or delay the finality of the
Final Judgment.

D.          Submission, approval, implementation or consummation of the Plan of
Allocation shall not be a condition of the Attorneys’ Fees and Expenses Award or
any Representative Reimbursement, and any order or proceeding relating to the
Plan of Allocation shall not operate to delay, terminate, suspend, or cancel the
payment of the Attorneys’ Fees and Expenses Award or a Representative
Reimbursement.

E.           Neither Defendants nor any Releasees shall be liable or obligated
to pay any fees, expenses, costs or disbursements to, or incur any expense on
behalf of, any person or entity, either directly or indirectly, in connection
with this Action or this Settlement Agreement, except as expressly provided for
in this Settlement Agreement.


X.    PRELIMINARY APPROVAL ORDER

A.          As soon as practicable following the execution of this Settlement
Agreement, Lead Plaintiff shall submit the Settlement Agreement to the Court and
apply for a Preliminary Approval Order, which shall be substantially in the form
and content set

40


--------------------------------------------------------------------------------


out in Exhibit B and which is consistent with the substantive provisions of this
Settlement Agreement.


XI.   FINAL APPROVAL AND FINAL JUDGMENT

A.          At or after the Fairness Hearing, the Parties shall seek and obtain
from the Court a Final Judgment, which shall be substantially in the form and
content set out in Exhibit A and which shall be consistent with the substantive
provisions of this Settlement Agreement.


XII. MODIFICATION OR TERMINATION OF THIS AGREEMENT

A.          Any of Defendants or Lead Plaintiff may elect, but shall have no
obligation, to terminate this Settlement Agreement if (i) the Court, or any
appellate court, rejects, modifies or denies approval of any portion of this
Settlement Agreement or the proposed settlement that the Parties reasonably and
in good faith determine is material, including, without limitation, the
definition of the Settlement Class and/or the terms of the Release, or (ii) the
Court, or any appellate court, does not enter or substantially affirm, or alters
or expands, any substantive portion of the Final Judgment, or any of the Court’s
findings of fact or conclusions of law as may be proposed by the Defendants’
Counsel and Lead Counsel, that the Parties reasonably and in good faith believe
is material. Lead Plaintiff or Defendants must exercise their right to terminate
this Settlement Agreement, as provided in this Section, by providing written
notice to all of the Parties within 10 days of the issuance of an order giving
rise to the conditions set forth in this Section XII.A.

B.          Notwithstanding the preceding Section XII.A, neither Lead Plaintiff
nor Lead Counsel may terminate this Settlement Agreement because of the
Attorneys’ Fees

41


--------------------------------------------------------------------------------


and Expenses Award or Representative Reimbursement ordered, or modified, by the
Court or any appellate court.

C.          Defendants may elect, but shall have no obligation, to terminate
from this Settlement Agreement if persons who meet the definition of Settlement
Class Members and are seeking exclusion from the Settlement Class collectively
hold shares of SIRVA common stock greater than the percentage set forth in a
Supplemental Agreement dated June 22, 2007 (which shall not be filed unless the
Court so orders) signed by Lead Counsel and Defendants’ Counsel. Defendants must
exercise their right to withdraw from and terminate this Settlement Agreement,
as provided in this subsection, by providing written notice to all of the
Parties no later than five days prior to the Fairness Hearing.

D.          SIRVA and the Individual Defendants shall be entitled to withdraw
and terminate this Settlement Agreement if the Insurers have not caused their
share of the Settlement Payment to be deposited in the Cash Settlement Fund
Account prior to the Final Settlement Date.

E.           If this Settlement Agreement is terminated pursuant to Section
XII.A, C or D, then:

1.                             this Settlement Agreement shall be null and void
and shall have no force or effect, and no Party to this Settlement Agreement
shall be bound by any of its terms;

2.                             execution of this Settlement Agreement, and all
negotiations, statements and proceedings relating to it, shall be without
prejudice to the rights of Defendants, Lead Plaintiff or any other Settlement
Class Member, all of whom shall be

42


--------------------------------------------------------------------------------


restored to their respective positions existing immediately before the execution
of this Settlement Agreement;

3.                             Defendants, Releasees, and their current or
former directors, officers, employees, agents, trustees, partners, principals,
attorneys, and representatives expressly and affirmatively reserve all defenses,
arguments and motions as to all claims that have been or might later be asserted
in the Action, including (without limitation) any argument that the Action may
not be litigated as a class action;

4.                             Lead Plaintiff and its current and former
predecessors, successors, heirs, agents, attorneys, representatives, or assigns
expressly and affirmatively reserve all rights as to, and arguments in support
of, all claims that have been or might later be asserted in the Action,
including (without limitation) any argument concerning class certification;

5.                             neither this Settlement Agreement, nor the fact
of its having been made, shall be admissible or entered into evidence for any
purpose whatsoever;

6.                             Lead Plaintiff shall within ten (10) days return
to the Defendants (but in the case of SIRVA, to the Insurers, in accordance with
instructions that they shall provide) any monies (including any interest
accrued) in the Cash Settlement Fund Account, less any Notice and Administration
Expenses, payments to the Administrator, and Tax Expenses paid or incurred but
not yet paid. In the event such monies are returned, they will be divided among
CD&R, PwC and the Insurers on a pro rata basis based on the amounts of their
respective cash contributions to the Cash Settlement Fund;

43


--------------------------------------------------------------------------------


7.                             any order or judgment entered after the date of
the Execution of this Settlement Agreement will be deemed vacated and will be
without any force or effect;

8.                             with respect to any discovery or other deadlines
that were pending as of the date of this Settlement Agreement, the Parties shall
be restored to their positions as of the date of this Settlement Agreement. No
Party shall seek sanctions or other relief against another Party that is
inconsistent with this paragraph.


XIII.        GENERAL MATTERS AND RESERVATIONS

A.          The obligation of the Parties to conclude the proposed settlement is
and will be contingent upon:

1.                             SIRVA’s and the Individual Defendants’ ability to
fund their portion of the Cash Settlement Payment through the agreement with the
Insurers;

2.                             occurrence of the Final Settlement Date; and

3.                             any other conditions stated in this Settlement
Agreement.

B.          Each attorney executing this Settlement Agreement or any of its
Exhibits on behalf of any party hereto represents that he or she has the full
authority to do so.

C.          To the extent permitted by law, all agreements and orders entered
during the course of this Action relating to the confidentiality of information
shall survive the Settlement Agreement.

D.          This Settlement Agreement, together with the Supplemental Agreement
dated June 22, 2007, between Lead Plaintiff and Defendants, sets forth the
entire agreement between Lead Plaintiff, on the one hand, and Defendants, on the
other hand,

44


--------------------------------------------------------------------------------


with respect to its subject matter, and may not be altered or modified except by
written instrument executed by Lead Counsel and counsel for each Defendant. In
entering into this Settlement Agreement, no Party has relied upon any oral or
written representation, warranty, or agreement not set forth expressly herein.

E.           Lead Plaintiff and Defendants agree not to assert in any forum that
the Action was brought or defended in bad faith or without a reasonable basis.
The Parties hereto shall assert no claims of any violation of Rule 11 or any
other provision of the Federal Rules of Civil Procedure or any law or statute
relating to the prosecution, defense or settlement of the Action. The Parties
agree that the amount paid and the other terms of the Settlement Agreement were
negotiated at arm’s length in good faith by the Parties, and reflect a
settlement that was reached voluntarily after consultation with experienced
legal counsel. The Parties agree to request that, to the extent required by 15
U.S.C. 78u-4(c), the Court find that all Parties have complied with all
requirements of Rule 11(b) of the Federal Rules of Civil Procedure.

F.           This Settlement Agreement and the Supplemental Agreement shall be
governed by and interpreted according to the law of the State of Illinois,
excluding its conflict of laws provisions, except where federal law requires
that federal law govern.

G.          The Parties agree that this Court shall have continuing jurisdiction
over this Settlement Agreement, and that any action to enforce this Settlement
Agreement shall be commenced and maintained only in this Court.

H.          Whenever this Settlement Agreement requires or contemplates that one
Party shall or may give notice to the other, notice shall be provided by
facsimile or next-

45


--------------------------------------------------------------------------------


day (excluding Sunday) express delivery service as follows and shall be deemed
effective upon such facsimile transmission, or delivery, to the facsimile number
or address listed below:

1.                                       If to SIRVA, Kelley or Stocker, then to
Richard B. Kapnick, Sidley Austin LLP, One S. Dearborn, Chicago, Illinois 60603,
312-853-7846 phone, 312-853-7036 fax.

2.                                       If to Ryan, then to David W. DeBruin,
Jenner & Block LLP, 601 Thirteenth Street, N.W., Suite 1200 South, Washington,
D.C. 20005, 202-639-6015 phone, 202-639-6066 fax.

3.                                       If to CD&R, Rogers or Schnall, then to
Jeffrey S. Jacobson, Debevoise & Plimpton LLP, 919 Third Avenue, New York, NY
10022, 212-909-6591 phone, 212-909-6836 fax.

4.                                       If to PwC, then to Stuart F. Delery,
Wilmer Cutler Pickering Haleand Dorr LLP, 1875 Pennsylvania Avenue, N.W.,
Washington D.C. 20006-3642, 202-663-6000 phone, 202-663-6363 fax.

5.                                       If to any or all Underwriter
Defendant(s), then to Robert Y. Sperling, Winston & Strawn LLP, 35 West Wacker
Drive, Chicago, Illinois 60601, 312-558-7941 phone, 312-558-5700 fax.

6.                                       If to Lead Plaintiff, then to Joseph E.
White III, Saxena White P.A., 2424 North Federal Highway, Suite 257, Boca Raton,
Florida 33431, 561-394-3399 phone, 561-394-3382 fax.

46


--------------------------------------------------------------------------------


I.            All time periods set forth herein shall be computed in calendar
days unless otherwise expressly provided. In computing any period of time
prescribed or allowed by this Settlement Agreement or by order of the Court, the
day of the act, event, or default from which the designated period of time
begins to run shall not be included. The last day of the period so computed
shall be included, unless it is a Saturday, a Sunday or a legal holiday, or,
when the act to be done is the filing of a paper in Court, a day on which
weather or other conditions have made the office of the Clerk of the Court
inaccessible, in which event the period shall run until the end of the next day
that is not one of the aforementioned days. As used in this Section, “legal
holiday” includes New Year’s Day, the Birthday of Martin Luther King, Jr.,
Washington’s Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day,
Veterans Day, Thanksgiving Day, Christmas Day, and any other day appointed as a
federal or Illinois state holiday.

J.           The Parties reserve the right, subject to the Court’s approval, to
make any reasonable extensions of time that might be necessary to carry out any
of the provisions of this Settlement Agreement.

K.          All Parties agree that this Settlement Agreement was drafted by
counsel for the Parties at arm’s length, and that no parol or other evidence may
be offered to explain, construe, contradict, or clarify its terms, the intent of
the Parties or their counsel, or the circumstances under which the Settlement
Agreement was made or executed. There shall be no presumption for or against any
Party that drafted all or any portion of this Settlement Agreement.

47


--------------------------------------------------------------------------------


L.           This Settlement Agreement, offer of this Settlement Agreement and
compliance with this Settlement Agreement shall not constitute or be construed
as an admission by the Releasees, or any of them individually, of any wrongdoing
or liability and any such wrongdoing or liability is expressly denied; nor as an
admission by Lead Plaintiff of any lack of merit as to the claims it alleged in
this Action. Instead, this Settlement Agreement is to be construed solely as a
reflection of the Parties’ desire to facilitate a resolution of the Action and
of the Released Claims. The Parties agree that no Party was or is a “prevailing
party” in this case. In no event shall the Settlement Agreement, any of its
provisions, or any negotiations, statements or court proceedings relating to its
provisions in any way be construed as, offered as, received as, used as or
deemed to be evidence of any kind in this Action, any other action, or any
judicial, administrative, regulatory or other proceeding, except a proceeding to
enforce this Settlement Agreement. Without limiting the foregoing, neither this
Settlement Agreement nor any related negotiations, statements or court
proceedings shall be construed as, offered as, received as, used as or deemed to
be evidence or an admission or concession of any liability or wrongdoing
whatsoever on the part of any person or entity, including but not limited to
Defendants, or as a waiver by Defendants of any applicable defense or as a
waiver by Lead Plaintiff or the Settlement Class of any claims, causes of action
or remedies other than those Released herein.

M.         No opinion or advice concerning the tax consequences of the proposed
settlement to individual Settlement Class Members is being given or will be
given by the Defendants, Defendants’ Counsel or Lead Counsel; nor is any
representation or warranty

48


--------------------------------------------------------------------------------


in this regard made by virtue of this Settlement Agreement. The Notice will
direct Settlement Class Members to consult their own tax advisors regarding the
tax consequences of the proposed settlement, and any tax reporting obligations
they may have with respect thereto. Each Settlement Class Member’s tax
obligations, and the determination thereof, are the sole responsibility of the
Settlement Class Member, and it is understood that the tax consequences may vary
depending on the particular circumstances of each individual Settlement Class
Member.

N.          The Parties, their successors and assigns, and their attorneys
undertake to implement the terms of this Settlement Agreement in good faith, and
to use good faith in resolving any disputes that may arise in the implementation
of the terms of this Settlement Agreement.

O.          The Parties, their successors and assigns, and their attorneys agree
to cooperate fully with one another in seeking Court approval of this Settlement
Agreement and to use their best efforts to effect the prompt consummation of
this Settlement Agreement and the proposed settlement.

P.           This Settlement Agreement may be signed in counterparts, each of
which shall constitute a duplicate original. Execution by facsimile or
electronically in Portable Document Format shall be fully and legally binding on
a Party.

Q.          All Releasees who are not Parties to this Settlement Agreement are
intended third-party beneficiaries entitled to enforce and are bound by the
terms of the Release set forth in this Settlement Agreement.

49


--------------------------------------------------------------------------------


Agreed to as of this 22nd day of June, 2007.

/s/ Richard Bradshaw Kapnick
Courtney Ann Rosen
Matthew Brian Kilby

Rebecca D. Ray
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, IL 60603
 (312) 853-7000

 

 

/s/ Marvin A. Miller
MILLER LAW LLC
101 North Wacker
Suite 2010
Chicago, Illinois 60602
Tel: (312) 525-8320
Fax: (312) 525-8231

 

 

 

 

 

 

 

 

 

 

 

 

 

Attorneys for Defendants SIRVA, Inc., Brian P. Kelley, and Carl T. Stocker

 

Liaison Counsel for Lead Plaintiff

 

 

 

 

 

 

 

 

 

 

 

/s/ Maya Saxena
Joseph E. White III
Christopher S. Jones
SAXENA WHITE P.A.
2424 N. Federal Highway, Suite 257
Boca Raton, Florida  33431
Tel:  (561) 394-3399
Fax: (561) 394-3382

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lead Counsel for Lead Plaintiff

 

 

 

 

 

 

 

 

 

/s/ Howard M. Shapiro
Stuart F. Delery
Christopher Davies
WILMER CUTLER PICKERING HALE
AND DORR LLP
1875 Pennsylvania Avenue, N.W.
Washington, D.C.  20006
(202) 663-6000

 

 

/s/ John H. Hall
Steven Klugman
DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, NY  10022
(212) 909-6000

 

 

 

50


--------------------------------------------------------------------------------


 

/s/ Peter M. King
William H. Jones
CANEL, DAVIS & KING
10 South LaSalle Street, Suite 3400
Chicago, IL  60603
(312) 372-4142



 

/s/ John Conroy Martin
Paul Edwin Greenwalt, III
SCHIFF HARDIN LLP
233 South Wacker Drive
6600 Sears Tower
Chicago, IL  60606
(312) 258-5500

 

 

 

 

 

 

 

 

 

 

 

 

 

Attorneys for Defendant
PricewaterhouseCoopers LLP

 

Attorneys for Defendants Clayton Dubilier &
Rice Inc., James W. Rogers, and Richard J. Schnall

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert Y. Sperling
Ronald S. Betman
David E. Koropp
Nicole E. Wrigley
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, IL  60601
(312) 558-5600

 

 

/s/ Howard Steven Suskin
Keith V. Porapaiboon
David W. DeBruin
JENNER & BLOCK LLP
One IBM Plaza
330 North Wabash Avenue
40th Floor
Chicago, IL  60611
(312) 222-9350

 

 

 

 

 

 

 

 

 

 

 

 

 

Attorneys for Defendants Banc of America
Securities LLC, Goldman, Sachs & Co.,
Citigroup Global Markets Inc., J.P. Morgan
Securities Inc., Credit Suisse First Boston
LLC, Morgan Stanley & Co. Incorporated,
Deutsche Bank Securities Inc.

 

Attorneys for Defendant Joan E. Ryan

 

 

51


--------------------------------------------------------------------------------